Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2022 has been entered.
Allowable Subject Matter
Claims 11-13, 15, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowable subject matter of claims 11-13, 15, 18-20 is the inclusion of the limitation the step of forming the trench isolation structure comprises: forming a plurality of dielectric islands on the substrate, wherein a gap is between adjacent two of the dielectric islands; forming a trench in the substrate under the gap, wherein the trench extends into a bottom of the dielectric islands; depositing an isolation material over the substrate to fill the trench and cover over the dielectric islands; polishing the isolation material to expose the dielectric islands, wherein the protruding part of the trench isolation structure is formed between the dielectric islands; and removing the dielectric islands.  Prior art of record teaches methods of forming trench isolation structures, however, the prior art was not found to render obvious the claimed method.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Taylor (US 6781189 B2) discloses a method of forming a trench isolation structure but fails to teach the trench extends into a bottom of the dielectric islands.
Decobert (US 20200176460 A1) discloses a method of forming a trench isolation structure but fails to teach the trench extends into a bottom of the dielectric islands.
Cha (US 7560386 B2) discloses a method of forming a trench isolation structure but fails to teach the trench extends into a bottom of the dielectric islands.
Ding (US 6743675 B2) discloses a method of forming a trench isolation structure but fails to teach the trench extends into a bottom of the dielectric islands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817